In an action to recover damages for personal injuries, etc., the defendant New York Paving, Inc., appeals, as limited by its brief, from so much of an order of the Supreme Court, Kings County (Solomon, J.), dated August 2, 2006, as denied its motion for summary judgment dismissing the complaint and all cross claims insofar as asserted against it.
Ordered that the order is affirmed insofar as appealed from, with costs.
The defendant New York Paving, Inc. (hereinafter NY Paving), failed to submit evidence sufficient to demonstrate, prima facie, that it did not create the alleged defect in the roadway (see Winegrad v New York Univ. Med. Ctr., 64 NY2d 851 [1985]). NY Paving failed to demonstrate that its assertion that it did not perform any work at the accident site was based on a search of its records. Accordingly, the Supreme Court properly denied *667the motion for summary judgment dismissing the complaint and all cross claims insofar as asserted against it. Mastro, J.E, Fisher, Dillon and McCarthy, JJ., concur.